 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   CARLO MCINTOSH,                         Case No. CV 17-04702-JAK (RAO)
12                     Plaintiff,
                                             ORDER ACCEPTING REPORT
13         v.                                AND RECOMMENDATION OF
                                             UNITED STATES MAGISTRATE
14   COMMISSIONER OF SOCIAL                  JUDGE
     SECURITY,
15
                       Defendant.
16

17

18

19

20         Pursuant to 28 U.S.C. § 636, the Court has reviewed Plaintiff’s Complaint,
21   all of the other records and files herein, and the Magistrate Judge’s Report and
22   Recommendation (“Report”) issued on July 3, 2018. Dkt. 25. The Court has also
23   conducted a de novo review of those portions of the Report to which the
24   Commissioner has objected. This Order addresses those four objections.
25         First, the Commissioner objects to the Report’s reliance on Webb v.
26   Barnhart, 433 F.3d 683 (9th Cir. 2005), and contends that it is factually
27   distinguishable. Objections, Dkt. 26 at 3. This argument is unpersuasive. The
28   Report cites Webb only as to the legal standard that applies with respect to the
 1   finding of a severe impairment at step two. That citation is not dependent on the
 2   facts presented in Webb. Thus, even assuming that the facts presented in Webb are
 3   different from those at issue here, that would not affect its precedential effect as to
 4   the controlling legal standards. See Report at 5, 14.
 5         Second, the Commissioner cites the opinions of the state agency medical
 6   consultants, and states that they are inconsistent with the opinion of Dr.
 7   Malinowski, who was the examining psychologist. See Objections at 4-5. The
 8   Commissioner contends that, in light of these conflicting opinions, the Magistrate
 9   Judge applied the wrong legal standard in assessing the evaluation by the ALJ of
10   Dr. Malinowski’s opinion.       See id.   This objection is without force. As the
11   Commissioner concedes (id. at 4), the ALJ did not discuss the opinions of the state
12   agency medical consultants. Therefore, the reviewing court cannot affirm that
13   administrative decision based on such opinions or by making independent findings
14   or relying on evidence that was not addressed by the ALJ. See Connett v. Barnhart,
15   340 F.3d 871, 874 (9th Cir. 2003). The ALJ discussed and weighed only the
16   opinions of Dr. Malinowski and Dr. Borden, a medical expert who provided
17   limited, non-conflicting testimony at the administrative hearing. See Report at 9-
18   10. Therefore, the Report correctly applied the “clear and convincing” standard
19   when it considered the reasons stated by the ALJ for placing little weight on the
20   opinion of Dr. Malinowski.
21         Third, the Commissioner argues that the reliance by the Magistrate Judge on
22   Edlund v. Massanari, 253 F.3d 1152 (9th Cir. 2001), was “misguided.” In support
23   of this position, the Commissioner argues that, unlike the physician in Edlund, Dr.
24   Malinowski was unaware of Plaintiff’s substance abuse. Objections at 5-6. This
25   position is not supported by the record. Indeed, the record shows that Dr.
26   Malinowski noted a diagnosis for Plaintiff of polysubstance dependence,
27   recognized that Plaintiff was “[c]urrently sober,” and recommended that Plaintiff
28   “[c]ontinue sobriety through support groups [and] sober living environments” along
                                                2
 1   with positive activities to reduce his risk of substance use. Administrative Record
 2   (“AR”) at 596.    The Commissioner contends that Dr. Malinowski’s failure to
 3   question Plaintiff’s representation of sobriety was a valid reason to reject Dr.
 4   Malinowski’s opinion. Objections at 6. However, as the Report notes (Report at
 5   10), neither speculation by the ALJ with respect to Plaintiff’s drug use, nor his
 6   doubts about Plaintiff’s overall credibility, is a sufficient basis to reject Dr.
 7   Malinowski’s opinion. See Edlund, 253 F.3d at 1159.
 8         Finally, the Commissioner observes that the record includes several
 9   inconsistent statements by Plaintiff that support the ALJ’s finding that he lacked
10   credibility. See Objections at 6-7. The Commissioner contends that the one
11   inconsistent statement identified by the ALJ was cited “as an example among
12   others.” Id. at 7. The Commissioner adds that Plaintiff also made inconsistent
13   statements as to refusing medication and reporting that he was stable. Therefore, the
14   Commissioner argues that “this is not a case of an isolated discrepancy in Plaintiff
15   statements as the [Report] appears to suggest.” Id. This argument fails because the
16   ALJ did not rely on those alleged inconsistent statements to support the finding that
17   Plaintiff lacked credibility. Nor are these statements relevant to the finding by the
18   ALJ that Plaintiff gave “inconsistent report[s] regarding the history of his
19   polysubstance abuse and dependence.” AR at 16. See Orn v. Astrue, 495 F.3d 625,
20   630 (9th Cir. 2007) (a court may review only “the reasons provided by the ALJ in
21   the disability determination and may not affirm the ALJ on a ground upon which he
22   did not rely”).
23

24                      *                  *                   *
25

26         For the reasons stated in this Order, the objections of the Commissioner are
27   overruled, and the findings, conclusions, and recommendations of the Magistrate
28   Judge are accepted and adopted. Therefore, the decision of the Commissioner of
                                               3
 1   Social Security is reversed and the matter is remanded for further administrative
 2   action consistent with this Order.
 3         IT IS SO ORDERED.
 4

 5

 6
     Date: November 13, 2018              ___________________________________
                                          JOHN A. KRONSTADT
 7                                        UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                            4
